Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 8 and 9 are currently under examination, wherein no claim has been amended in applicant’s reply filed on June 2nd, 2022.  Applicant’s election of Invention II, Claims 8 and 9, with traverse in the reply is acknowledged.  The non-elected Invention I, Claims 7 and 10, Invention III, Claims 11 and 12, have been withdrawn from consideration by the examiner.
The traverse is on the ground(s) that the instantly claimed and WO (2017/077824 A1)’s solder foils are by no means identical because WO (‘824 A1)’s solder foil contains chemically active film materials such as fluxes, pastes and activators that are not contained in the instant claimed solder foil. This is not found persuasive because WO (‘824 A1) does disclose a solder foil satisfying the solder foil as claimed in claims 8 and 9 (see the rejection below); it appears that WO (‘824 A1) does not require including the chemically active film materials as asserted by the applicant (machine translation, paragraphs [0014], [0034] and [0035]); and furthermore there is no limitation excluding the chemically active film materials recited in claims 8 and 9 at all.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO (2017/077824 A1). Because WO (‘824 A1) is in Japanese, its patent family member Washizuka (US Pub. 2018/0126494 A1).
	With respect to claim 8, Washizuka (‘494 A1) discloses a bonding member comprising between a first layer and a second layer which would meet the clad layers as claimed a third layer of a film material including a matrix of a lead-free soft solder (e.g. Sn or a Sn alloy) with a plurality of particles of a hard solder (e.g. a Cu-Ni alloy) dispersed therein wherein each of the hard particles is completely surrounded by the soft solder; upon heating (e.g. during a soldering process), the matrix will be completely transformed to intermetallic compounds (e.g. CuNi2Sn having a melting point of higher than 400oC); the hard particles have a thickness of about 25 µm or less in the direction of the layer thickness; the spacing between the hard particles is up to about 10 µm; each of the hard particles is enveloped all around by a layer of the soft solder that is up to about 10 µm thick; the thickness of the third layer is about 50 µm; the content of the soft solder in the third layer is determined by the stoichiometric formula of the intermetallic compounds to be formed from the respective starting materials to ensure that all the soft solder in the third layer is completely transformed to the intermetallic compounds upon heating; and each of the first and the second layers comprising the soft solder has a thickness of up to about 100 µm (abstract, Figs. 5 (A) – 5 (C) and 6 (A) – 6 (D), paragraphs [0012], [0019], [0020], [0039]-[0044] and [0064]-[0067]). The thickness ranges and the melting point ranges disclosed or suggested by Washizuka (‘494 A1) would overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Washizuka (‘494 A1) with an expectation of success because Washizuka (‘494 A1) discloses the same utility over the entire disclosed ranges.
	With respect to claim 9, Washizuka (‘494 A1) further discloses applying a coating layer including the hard solder particles and having a desired thickness on inside surfaces of the first and second layers respectively (paragraphs [0009], [0054]-[0059]), at least suggesting the multi-layer solder foil as claimed.






Conclusions
3.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

6/10/2022